Order, entered January 5, 1968, unanimously modified, on the law and the facts, to the extent of granting plaintiff’s application for counsel fees and awarding to her the sum of $250 as such fees, and as so modified affirmed, with $30 costs and disbursements to the appellant. In the circumstances, the plaintiff wife was entitled to an allowance of counsel fees in the sum fixed in connection with her motion to punish defendant husband for contempt in his failure to make payments for support and maintenance of his children as provided by a judgment of divorce and in connection with her opposition to defendant’s cross motion to reduce the payments. Concur— Botein, P. J., Eager, Capozzoli, McGivern and Macken, JJ.